USCA11 Case: 19-14494   Date Filed: 07/27/2021    Page: 1 of 3



                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                  No. 19-14494; 19-14690; 20-10860
                       Non-Argument Calendar
                    ________________________

                  D.C. Docket No. 1:18-cv-00273-SCJ

MARSHALL T. BAILEY,
SHIRLEY P. BAILEY,
MATTHEW R. BAILEY,


                                                         Plaintiffs-Appellants,


                                versus


DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE,
OCWEN LOAN SERVICING, LLC,
DEUTSCHE BANK,
as Trustee for GSAA Home Equity Trust 2006-18,
Asset-Backed Certificates, Series 2006-18,


                                                        Defendants-Appellees,
          USCA11 Case: 19-14494       Date Filed: 07/27/2021    Page: 2 of 3




                  ______________________________________

                          D.C. Docket 1:18-cv-00274-SCJ


MATTHEW R. BAILEY,
MARSHALL T. BAILEY,


                                                                Plaintiffs-Appellants,


                                       versus


DEUTSCHE BANK,
as Trustee for GSAA Home Equity Trust 2006-18,
Asset-Backed Certificates, Series 2006-18,
OCWEN LOAN SERVICING, LLC,
DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE,


                                                               Defendants-Appellees.

                           ________________________

                   Appeals from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                   (July 27, 2021)

Before WILLIAM PRYOR, Chief Judge, LAGOA and BRASHER, Circuit Judges.

PER CURIAM:

      In this consolidated appeal, Shirley, Marshall, and Matthew Bailey appeal

pro se the denial of their motions to reconsider the dismissal of their complaints


                                          2
          USCA11 Case: 19-14494         Date Filed: 07/27/2021    Page: 3 of 3



against Deutsche Bank and Ocwen Loan Servicing, LLC. The district court ruled

that the Baileys’ motions were untimely, Fed. R. Civ. P. 59(e), identified no newly

discovered evidence or manifest errors of law or fact, see Arthur v. King, 500 F.3d

1335, 1343 (11th Cir. 2007), and failed to “demonstrate a justification for relief so

compelling that the district court was required to grant [the] motion” as required to

obtain relief under Federal Rule of Civil Procedure 60(b), Rice v. Ford Motor Co.,

88 F.3d 914, 919 (11th Cir. 1996). “[W]e read briefs filed by pro se litigants

liberally,” but because the Baileys do not dispute that their motions were defective

and their brief lacks citations to the record or authority, Fed. R. App. P.

28(a)(8)(A), we deem abandoned any argument they could have made challenging

the denial of their motions. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.

2008). The Baileys argue, for the first time, about corruption and bias by a

magistrate judge and the district court, but “[t]his Court has repeatedly held that an

issue not raised in the district court and raised for the first time in an appeal will

not be considered by this court.” Access Now, Inc. v. Sw. Airlines Co., 385 F.3d

1324, 1331 (11th Cir. 2004) (internal quotation marks omitted). We affirm the

denial of the Baileys’ motions to reconsider.

      AFFIRMED.




                                            3